Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
Status of Claims
The Applicants’ Amendment to the Claims filed on 12/06/2021 is entered.
	Claims 1, 5-8, 11-12, 14, 16, 23, 28, 29, and 33-40 are pending and under examination.
Priority
This US16/081,381 filed on 08/30/2018 which is a 371 of PCT/US2017/021677 filed on 03/09/2017, claims US priority benefit of US Provisional 62/306,504 filed on 03/10/2016.
Response to Amendment
Any/all objections and rejections made in the previous office action and not repeated in this office action are WITHDRAWN in view of the Applicants’ Amendment to the Claims filed on 12/06/2021.  
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
Claims 1, 6, 8, 11-12, 14, 16, 28, 29, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Buenrostro et al (“ATAC-seq: A Method for Assaying Chromatin Accessibililty Genome-Wide” Curr Protoc Mol Biol; Vol 109: pages 1-10, published January 5, 2016).  
Buenrostro et al teach a method for detecting accessible chromatin, comprising:
a) providing a population of cells and a transposase complex comprising a transposase bound to at least one nucleic acid adapter comprising a recognition sequence for said transposase and an optically detectable label (entire article; abstract);
b) contacting said population of cells with said transposase complex under conditions suitable for transposition, thereby inserting said at least one nucleic acid adapter at an accessible region of chromatin in said population of cells (Page 2-3 under “Methods”, “Cell Preparation”, Transposition Reaction and Purification”);
c) imaging said population of cells to detect said optically detectable label (Page 5, “Optional Library Quality Control using Gel Electrophoresis);
d) lysing said population of cells (Page 3: Cell Prepartion part 4); and
e) performing a sequencing reaction to determine said accessible region of chromatin (See Title, Abstract, entire article).
Regarding claim 6, Buenrostro et al disclose a fluorophore (page 3: SYBR Green I).
Regarding claim 8, Buenrostro et al disclose a fluorescence imaging (Page 5, “Optional Library Quality Control using Gel Electrophoresis).
Regarding claim 11, Buenrostro et al disclose identifying transcription factor binding site or nucleosome binding site the accessible region of chromatin (abstract, lines 4-5).
Regarding claim 12, Buenrostro et al disclose mapping positions of sites of a nucleic acid adapter insertion into accessible region of chromatin (abstract, lines 4-5). 

Regarding claim 16, Buenrostro et al disclose sorting cells (page 2, para 3).
Regarding claim 28, Buenrostro et al disclose a hyperactive Tn5 transposase (Abstract, line 3).
Regarding claim 29, Buenrostro et al disclose a hyperactive Tn5 transposase (Abstract, line 3).
Regarding claim 40, Buenrostro et al disclose about 25,000 to 75,000 cells which meets the limitation of 500 to 50,000 cells.
Buenrostro et al differs from the invention of claim 1 in that they do not explicitly disclose using a planar surface for the cells.  
Further, regarding claim 33, Buenrostro et al differs from claim 33 because although they disclose lysing the cells (Page 3: Cell Prepartion part 4), they do not explicitly disclose lysing on a planar surface.
The level of skill in the art was high before the effective filing date.
It would have been prima facie obvious for one of ordinary skill in the art to have provided cells for a staining/labelling and lysis procedure on a slide or a petri cell culture dish.  A slide or petri dish are well known methods of providing cells and each meets the limitation of a planar surface.  Buenrostro et al suggest on page 6 that cell collection methods “vary and may need to be optimized for ATAC-seg.  Buenrostro et al state that “Methods involving high purity that produce intact cells in a homogeneous single cell 


Currently amended claims 1, 6-8, 11-12, 14, 16, 28, 29, and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Giresi et al (US2016/0060691 published March 3, 2016; of record), in view of Adalsteinsson et al (US2016/0209319 published July 21, 2016, with priority to 1/15/2015; of record). 
Regarding claim 1, Giresi et al discloses a method for detecting accessible chromatin (ref claim 1), comprising:
a) providing a population of cells (ref claim 1) and a transposase complex (ref claims 14-15) comprising a transposase bound to at least one nucleic acid adapter (e.g., ref claim 20) comprising a recognition sequence for said transposase and an optically detectable label (ref claims 55, 56, 58, Para 0018, 0020, 0024, and especially para [0041] which states: “FIG. 18: Transposases can serve as an open-chromatin stain. By loading Tn5 transposes 
b) contacting said population of cells with said transposase complex under conditions suitable for transposition, thereby inserting said at least one nucleic acid adapter at an accessible region of chromatin in said population of cells (ref claims 14-15); 
c) imaging said population of cells to detect said optically detectable label (ref claim 12, para 0024, para 0114);
d) lysing said population of cells (ref claim 13, Para 009); and
e) performing a sequencing reaction to determine said accessible region of
chromatin (ref claim 1).
Regarding claim 8, Giresi et al discloses that the detecting comprises performing fluorescence imaging, and FACS cell sorting flow cytometry (para 0038, Figure 14; para 0113, lines 1-4).  (Para 0162, for example, noting that CD4-APC-Cy7 (line 2) is a type of immunofluoresent marker used in the FACS sorting/imaging method of Giresi et al; Para 0245).  For example, Girisi et al recite in para 0113:
[0113] In certain cases, the cell samples can be further analyzed phenotypically. For example, the cell samples can be analyzed using fluorescence activated cell sorting (FACS) and/or laser capture microdissection (LCM). In some cases, the cell sample and/or polynucleotides may be divided into a plurality of portions. The portions can be divided based on the molecular tags (e.g. fluorescence tags). In some cases, the cell sample and/or polynucleotides can be sorted. The sorting can be performed after the molecular tags are inserted into the polynucleotide. The sorting can be performed before the fragments are sequenced. The gene transcription of the cell samples can also be analyzed using techniques such 

Regarding claim 11, Giresi et al discloses identifying a nucleosome binding site in said accessible region of chromatin (Para 0175 headed “ATAC-seq insert sizes discloses nucleosome positions”).
Regarding claim 12, Giresi et al discloses mapping positions of sites that the at least one nucleic acid adapter inserts into said accessible region of chromatin (Para 0175 headed “ATAC-seq insert sizes discloses nucleosome positions”).
Regarding claim 14, Girisi et al discloses that the population of cells is a population of fixed cells (Para 0111).
Regarding claim 16, Girisi et al discloses sorting cells based on labeling of their accessible chromatin by the detectable label (para 0024, 0026, 0039).
Regarding claim 28, Giresi et al discloses that the transposase is a MuA transposase (reference claim 15) or a Tn transposase (reference claim 14).  Regarding claim 29, Giresi et al discloses that the Tn transposase is a Tn5 transposase (reference claim 14) or a hyperactive Tn5 transposase (Para 0173, line 1).
Regarding claim 34, Giresi et al discloses staining the population of cells with one or more immunofluorescent markers and wherein (c) further comprises imaging said population of cells to detect said one or more immunofluorescent markers. (Para 0162, for example, noting that CD4-APC-Cy7 (line 2) is a type of immunofluoresent marker used in the FACS sorting/imaging method of Giresi et al).
36, Giresi et al discloses staining said population of cells with DAPI and wherein (c) further comprises imaging said population of cells to detect the DAPI. (Para 0162).  Giresi et al state in para 0162” GM 12878 cells were stained with DAPI NucBlue Fixed Cell Stain (molecular probes) and live cells were sorted using a FACSAria (BD Biosciences) using a 100 um nozzle”.
Per claim 37, Giresi et al discloses comprising identifying and segmenting cell nuclei of said population of cells (Para 0185).  For example, Giresi et al recite in para 0185:
The cells were kept under conditions that prevented the resulting ATAC-seq fragments from leaving the cell nucleus, (i.e. divalent cation was not chelated), and the individual cells were sorted into independent PCR reactions for library preparation, as described above. This workflow significantly simplified the workflow for single-cell analysis and provided two additional advantages. First, this abrogated any effect of the sorting process on the chromatin state because transposition preceded sorting. Second, it provided more robust ATAC-seq signal, as cells were sorted directly into a PCR master mix and amplified. Using this workflow, .about.2,000-5,000 unique ATAC-seq reads per cell were generated. These reads were enriched for known open chromatin sites in GM12878 cells (FIG. 19) and displayed characteristic periodic enrichments indicative of nucleosomes (FIG. 20).

Per claim 39, Giresi et al discloses adding a reverse crosslinking step prior to a lysing step is known in the art of using transposition to access chromatin (para 0173) although Girisi et al do not recommend such reverse crosslink for ATAC-seq because it may cause potential loss.  However, one of ordinary skill in the art would have been motivated to use a reverse crosslink step in view of Giresi for example for the rationale in the art of maintaining integrity when using fixed cells.
Per claim 40, Giresi et al discloses that the population of cells is 500 to 50,000 cells (Para 0034, lines 1-2).
However, Giresi et al differ from the invention of claim 1 in that they do not explicitly disclose using a planar surface for the cells.  
Further, regarding claim 33, Giresi et al differs from claim 33 because although they disclose lysing the cells (ref claim 13, Para 009), they do not explicitly disclose lysing on a planar surface.
Further, regarding claims 6-7, although Giresi et al disclose molecular tags and specifically fluorescence tags (ref claim 58) to generate an accessibility map of  a polynucleotide (see para 113 shown above), they do not recite the fluorophore ATTO-Tags. 
Further, regarding claim 35, Giresi et al discloses comprising staining said population of cells with markers but does not disclose a mitochondrial protein marker and wherein (c) further comprises imaging said population of cells to detect the mitochondrial protein marker.  Also, regarding claim 38, Giresi et al does not discloses using said mitochondrial protein marker (e.g., Mito) to exclude mitochondrial contribution to an analysis of said population of cells.  
Regarding claims 1 and 33, Adalsteinsson et al specifically disclose using horizontal planar surfaces for providing cells.  For example,  Adalsteinsson et al recites in para [0030] “In another aspect, the invention is directed to a system for automated identification and recovery of individual cells of interest, the system comprising: a microscope comprising a light source, an optical train, and a detector capable of imaging a deposition--well plate positioned on a motorized stage (e.g., capable of imaging in one or more fluorescent channels); a motorized stage and a set of actuators configured to translate the stage in a first direction and a second direction in a horizontal plane”).  

One of ordinary skill in the art would have been motivated to have provided cells for a staining/labelling/lysis procedure on a slide or a petri cell culture dish, both of which meet the limitation of a planar surface, for the rationale of allowing one to view individual cells which can be achieved on a planar surface such a slide as compared to a welled/rounded surface where cells would be overlapping each other.  
It would have been obvious for one of skill in the art to use a slide/flat/planar surface to provide and lyse cells in view of Adalsteinsson et al because they specifically disclose using horizontal planar surfaces for providing cells.  For example,  Adalsteinsson et al recites in para [0030] “In another aspect, the invention is directed to a system for automated identification and recovery of individual cells of interest, the system comprising: a microscope comprising a light source, an optical train, and a detector capable of imaging a deposition--well plate positioned on a motorized stage (e.g., capable of imaging in one or more fluorescent channels); a motorized stage and a set of actuators configured to translate the stage in a first direction and a second direction in a horizontal plane”).  
Absent evidence to the contrary, it is considered that one of ordinary skill in the art would have had a reasonable expectation of success using a flat/planar surface such as a slide to provide and lyse cells in the method of Giresi et al before the effective filing date of the presently claimed invention to arrive at the presently claimed invention.
Further, regarding claims 6-7, Adalsteinsson et al disclose fluorophores and specifically ATTO-Tags (para 0097, line 8).   One of ordinary skill in the art would have been motivated to use fluorophores, including ATTO-tags in view of Adalsteinsson et al  detectable label can be a fluorophore and wherein the fluorophore is ATTO-Tags as exemplary fluorophores. (para 0094 and 0097) that were available and successfully used.  In view of the high skill level in the art it is considered one of ordinary skill in the art would have had a reasonable expectation of success using an ATTO-tag as a type of molecular fluorescent tag in the tagging method of Girisi et al to arrive at the presently claimed invention.
Further, regarding claims 35 and 38, Adalsteinsson et al disclose exemplary fluorophores include mitochondrial markers, and specifically Mitotracker Green, Mitotracker Orange, and Mitotracker Red (Para 0097, lines 20-21).
One of ordinary skill in the art would have been motivated to use specific mitochondrial fluorophores disclosed in Adalsteinsson et al for the rationale of removing mitochondrial contamination when trying to assess nuclear chromatin.  It would have been obvious to do so in view of Adalsteinsson et al who disclose exemplary fluorophores include mitochondrial markers, and specifically Mitotracker Green, Mitotracker Orange, and Mitotracker Red (Para 0097, lines 20-21) were available and successfully used.
Absent evidence to the contrary, it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to use the exemplary fluorophores, including those for mitochondrial staining in the method of Girisi et al to arrive at the presently claimed invention.

s 1, 5, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Giresi et al (US2016/0060691, above), in view of Adalsteinsson et al (US2016/0209319 above) as applied to claim 1 above, in further view of Gloeckner et al (US 2015/0291942 published October, 2015; of record), (as evidenced by Grunenwald et el (US2010/0120098 published May 13, 2010; of record).  
Claim 1 is unpatentable over Giresi in view of Adalsteinsson for reasons provided above.
However, regarding claims 5 and 23, Giresi et al in view of Adalsteinsson et al does not recite nucleic acid adaptors comprising instant SEQ NO:1-3.   
Regarding claim 5, Gloeckner et al discloses that a nucleic acid adapter comprises 
a first oligonucleotide comprising the nucleotide sequence of SEQ ID NO:1 (e.g., see Gloeckner et al score result for instant SEQ NO: 1, 2, and 3; of record), and 
a second oligonucleotide comprising a sequence sufficiently complementary to and capable of hybridizing with a portion of said first oligonucleotide such that said at least one nucleic acid adapter comprises at least a portion that is double-stranded.
[0058] In some sample preparation methods for DNA sequencing, each template contains an adaptor at either end of the insert and often a number of steps are required to both modify the DNA or RNA and to purify the desired products of the modification reactions. These steps are typically performed in solution prior to the addition of the adapted fragments to a flowcell where they are coupled to the surface by a primer extension reaction that copies the hybridized fragment onto the end of a primer covalently attached to the surface. These `seeding` templates then give rise to monoclonal clusters of copied templates through several cycles of amplification. However, as 

Regarding claim 23, Gloeckner et al discloses that the at least one nucleic acid adapter comprises 
a first nucleic acid adapter comprising a first oligonucleotide comprising the nucleotide sequence of  SEQ ID NO:1 and a second oligonucleotide comprising the nucleotide sequence of SEQ ID NO: 2 (e.g., see Gloeckner et al score result for instant SEQ NO: 1, and 2; of record), and 
a second nucleic acid adapter comprising a first oligonucleotide comprising the nucleic acid sequence of SEQ ID NO: 1 and a second oligonucleotide comprising the nucleotide sequence of SEQ ID NO: 3 (e.g., see Gloeckner et al score result for instant SEQ NO: 1, and 3, of record).
In view of the high skill level in the art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art having the cited references before them would have been motivated to combine the elements of the cited references to perform a method of detecting accessible chromatin by using a transposase complex comprising a transposase bound to known DNA nucleic acid 
It would have been obvious to one of ordinary skill in the art to combine the elements of the cited references to arrive at the presently claimed invention because all of the references are in the same field of study of detecting chromatin using detectable labels such as fluorophores.
In view of the high skill level in the art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to combine the elements of the cited references to arrive at the presently claimed invention.  
Response to Arguments regarding prior art rejection(s)
The applicants’ response filed on 12/06/2021 has been fully considered but is unpersuasive as it may pertain to the current rejections.  The applicants argue that the combination of cited references does not “teach or suggest all elements of the claimed methods”.  Further, the applicants argue against a “reasonable expectation of success in combining the various elements of the cited art in the manner suggested to arrive at the methods reciting in the pending claims”.  Specifically, the applicants argue:


However, this argument is unpersuasive because the primary reference Giresi et al essentially discloses the method of instant claim 1 except for limitation that the population of cells is on a planar surface.  Adalsteinsson et al discloses a microscope system for analysis of a population of cell on a planar surface. For example, para 0030 recites: “In another aspect, the invention is directed to a system for automated identification and recovery of individual cells of interest, the system comprising: a microscope comprising a light source, an optical train, and a detector capable of imaging a deposition--well plate positioned on a motorized stage (e.g., capable of imaging in one or more fluorescent channels); a motorized stage and a set of actuators configured to translate the stage in a first direction and a second direction in a horizontal plane”).  
Further, the applicants argue impermissable hindsight reconstruction (see page 8, paragraphs 2-3 and page 9, paragraphs 1-2 of “Remarks” filed on 12/06/2021.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, as recited in the body of the rejections above, the primary reference Giresi et al essentially discloses the method of instant claim 1 except for limitation that the population of cells is on a planar surface.  Adalsteinsson et al discloses a microscope system for analysis of a population of cell on a planar surface. For example, para 0030 recites: “In another aspect, the invention is directed to a system for automated identification and recovery of individual cells of interest, the system comprising: a microscope comprising a light source, an optical train, and a detector capable of imaging a deposition--well plate positioned on a motorized stage (e.g., capable of imaging in one or more fluorescent channels); a motorized stage and a set of actuators configured to translate the stage in a first direction and a second direction in a horizontal plane”).  It would have been prima facie obvious for a skilled artisan to use a planar surface, such as the bottom of a sample well or such as a microscope slide to examine a population of cells in view of Adalsteinsson et al because Adalsteinsson et al discloses examination of a population of cells using a planar surface.

Double Patenting/ Response to Argument
The Applicants’ response filed on 12/06/2021 has been fully considered but is unpersuasive as it does not argue any reasons the provisional rejections may be improper.  
Thus, the rejections are maintained.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Currently amended claims 1, 12, 14, 16, and 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-18, and 16/043,950 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are rendered obvious by the combination of co-pending claims which recite a method of constructing a genomic DNA library from accessible chromatin by using transposase (including Tn5 and MuA) to tag fragments of accessible chromatin using oligonucleotide adaptors (e.g., ref claims 8-9).  Although the copending claims do not recite a population of cells or planar surface it is considered that it would have been prima facie obvious that a fixed and permeabilized biological sample would be a population of cells on a planar surface, such as a glass slide.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Currently amended claims 1, 12, 14, 16, and 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 136, 138, 140, 142, 144, and 154 of co-pending Application No. 16/476,856 (reference application) in view of Adalsteinsson et al (US2016/0209319 published July 21, 2016, with priority to 1/15/2015; of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are rendered obvious by the combination of co-pending claims in further view of Adalsteinsson et al.

In some embodiments, the assay for assessing chromatin accessibility, e.g., ATAC-seq, comprises: treating chromatin isolated from a population of cells with an DNA insertion element, e.g., an insertional enzyme complex to produce tagged fragments of genomic DNA. In this step, the chromatin is tagmented (i.e., cleaved and tagged in the same reaction) using an insertional enzyme such as Tn5 or MuA that cleaves the genomic DNA in open regions in the chromatin and adds adaptors to both ends of the fragments. 

However, the co-pending claims do not explicitly recite a planar surface or optically detectable label. 
Adalsteinsson et al disclose ATTO-Tags as exemplary fluorophores that can be used for Image Cytometry fluorescence microscopy to analyze chromatin in cells (para 0094 and 0097) and specifically disclose using horizontal planar surfaces. For example,  Adalsteinsson et al recites in para [0030] “In another aspect, the invention is directed to a system for automated identification and recovery of individual cells of interest, the system comprising: a microscope comprising a light source, an optical train, and a detector capable of imaging a deposition--well plate positioned on a motorized stage (e.g., capable of imaging in one or more fluorescent channels); a motorized stage and a set of actuators configured to translate the stage in a first direction and a second direction in a horizontal plane”).  Adalsteinsson et al teach that a detectable label can be a fluorophore and wherein the fluorophore is an ATTO fluorescent dye. Adalsteinsson et al 
In view of the high skill level in the relevant art before the effective filing date of the presently claimed invention, it is considered that one of ordinary skill in the art would have been motivated before the effective filing date of the presently claimed invention to combine the planar surface of Adalsteinsson et al with the elements of the cited references for the rationale of detecting accessible chromatin using ATTO-Tags as exemplary fluorophores specifically using the planar surface technology of Adalsteinsson et al because Adalsteinsson et al discloses using their planar surface technology to detect ATTO-Tags as exemplary fluorophores that can be used for Image Cytometry fluorescence microscopy to analyze chromatin in cells (para 0094 and 0097).   Further, one of ordinary skill in the art would have been motivated to use specific mitochondrial fluorophores disclosed in Adalsteinsson et al for the rationale of removing mitochondrial contamination when trying to assess nuclear chromatin.  Further, it would have been prima facie obvious to lyse cells on the planar surface of Adalsteinsson et al for the rationale of visualizing the fluorophores.  It would have been obvious for one of ordinary skill in the art in view of Adalsteinsson et al to use the fluorophore method of Adalsteinsson et al using the planar surface technology because both references use fluorescence imaging to analyze chromatin in cells.  
In view of the high skill level in the art, it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to combine the planar 
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658